Case 4:21-cv-00138-SEB-DML Document 1 Filed 09/01/21 Page 1 of 6 PageID #: 1




                          UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF INDIANA
                              NEW ALBANY DIVISION

RANDI ZIEL,                                   )
                                              )
               Plaintiff,                     )
                                              )
       vs.                                    ) CASE NO. 4:21-cv-138
                                              )
SOUTHERNCARE, INC.,                           )
                                              )
               Defendant.                     )
                                              )

                            COMPLAINT AND DEMAND FOR JURY TRIAL

                                     I. NATURE OF THE CASE

       1.      Plaintiff, Randi Ziel (“Ziel” or “Plaintiff”), by counsel, brings this action against

Defendant, Southerncare, Inc., (“Defendant”), alleging violations of the Americans with

Disabilities Act (“ADA”), as amended, 42 U.S.C. §12101 et. seq. and the Family Medical Leave

Act of 1993, ("FMLA"), as amended, 29 U.S.C.§ 2601 et. seq.

                                           II. PARTIES

       2.      Ziel is a resident of Clark County in the State of Indiana, who at all times relevant

to this action resided within the geographical boundaries of the Southern District of Indiana.

       3.      Defendant is a foreign company that systematically conducts business within the

geographical boundaries of the Southern District of Indiana.

                                 III. JURISDICTION AND VENUE

       4.      Jurisdiction is conferred on this Court over the subject matter of this litigation

pursuant to 28 U.S.C. §1331; 28 U.S.C. §1343; 29 U.S.C. § 2617(4); and 42 U.S.C. §12117.

       5.      Defendant is an “employer” as that term is defined by 42 U.S.C. §12111(5)(A).

       6.      Ziel is an “employee” as that term is defined by 42 U.S.C. §12111(4).
Case 4:21-cv-00138-SEB-DML Document 1 Filed 09/01/21 Page 2 of 6 PageID #: 2




       7       Ziel, at all relevant times, was and "eligible employee" as that term is defined by

29 U.S.C. § 26111(2).

       8.      Ziel is associated with an “individual with a disability” as defined by the Americans

with Disabilities Act, 42 U.S.C. §§12102(2) and 12111(8).

       9.      Ziel satisfied her obligation to exhaust her administrative remedies having timely

filed a Charge of Discrimination with the U.S. Equal Employment Opportunity Commission

(“EEOC”) against Defendant alleging disability discrimination. Ziel received the required Notice

of Suit Rights and timely files this action.

       10.     A substantial part of the events, transactions, and occurrences relevant to this

lawsuit arose within the geographical environs of the Southern District of Indiana; thus, venue is

proper in this Court.

                                   IV. FACTUAL ALLEGATIONS

       11.     Ziel was hired by Defendant in July 2019 as an RN Case Manager.

       12.     At all relevant times, Ziel met or exceeded Defendant’s legitimate performance

  expectations. Her performance evaluations had all been positive.

       13.     In or about September 2020, Ziel began reporting to Sarah Brown. In late

  September, Ziel inquired with Brown regarding her need for leave under the FMLA to care for

  her mom.

       14.     Defendant did not provide Ziel with the paperwork to get approved or otherwise

  inform her of her rights and responsibilities under the FMLA.

       15.     Shortly thereafter, Ziel overheard another nurse commenting that Ziel would be

  going out on leave soon. Ziel had not disclosed her need for leave to that nurse.



                                                 2
Case 4:21-cv-00138-SEB-DML Document 1 Filed 09/01/21 Page 3 of 6 PageID #: 3




       16.     On or about October 9, 2020, Brown placed Ziel on a performance improvement

  plan. The performance issues denoted in the plan, however, were inaccurate.

       17.     Nonetheless, Ziel met the terms of the improvement plan and when she met with

  Brown at the end of October, she was informed that her performance was good and the

  improvement was documented on the performance plan.

       18.     On November 10, 2020, Ziel was forced to quarantine due to COVID-19.

  Defendant failed to provide her with paid leave during her quarantine or offer her leave under

  the FMLA.

       19.     On November 21, 2020, Ziel tested positive for COVID-19; again, Defendant did

  not offer her leave under the FMLA.

       20.     On November 25, 2020, Defendant terminated Ziel’s employment for alleged

  performance reasons; however the purported performance reasons were a pretext for

  discrimination based on her need for medical leave, her actual or perceived disability or

  association with her mom, an individual with a disability.



                                   V. CAUSES OF ACTION

                        COUNT I: DISABILITY DISCRIMINATION

       21.     Ziel hereby incorporates by reference paragraphs one (1) through twenty (20) as if

the same were set forth at length herein.

       22.     Defendant violated Ziel’s rights as protected by the Americans with Disabilities

Act, 42 U.S.C. 12101, et. seq. by terminating Ziel based on her actual or perceived disability.

       23.     Defendant’s actions were intentional, willful and in reckless disregard of Ziel’s

rights as protected by the ADA.

                                                 3
Case 4:21-cv-00138-SEB-DML Document 1 Filed 09/01/21 Page 4 of 6 PageID #: 4




        24.      Ziel has suffered and continues to suffer damages because of Defendant’s actions.

                COUNT II: DISABILITY DISCRIMINATION BY ASSOCIATION

        25.      Ziel hereby incorporates by reference paragraphs one (1) through twenty-five (25)

as if the same were set forth at length herein.

        26.      Defendant discriminated against Ziel based on her association with an individual

with a disability.

        27.      Defendant's actions were intentional, willful and in reckless disregard of Ziel’s

legal rights.

        28.      Ziel has suffered and continues to suffer harm as a result of Defendant’s unlawful

actions.

                                  COUNT II: FMLA- RETALIATION

        29.      Ziel hereby incorporates paragraphs one (1) through twenty-eight (28) of her

Complaint as if the same were set forth at length herein.

        30.      Defendant retaliated against Ziel for exercising her rights under the FMLA.

        31.      Defendant's actions were intentional, willful, and in reckless disregard for Ziel’s

rights as protected by the FMLA.

        32.      Ziel has been damaged and continues to be damaged by Defendant's actions.

                               COUNT IV – FMLA - INTERFERENCE

        33.      Ziel hereby incorporates paragraphs one (1) through thirty-two (32) of her

Complaint.

        34.      Defendant unlawfully interfered with the exercise of Ziel’s rights under the

FMLA.

        35.      Defendant’s actions were intentional, willful, and in reckless disregard of Ziel’s



                                                   4
Case 4:21-cv-00138-SEB-DML Document 1 Filed 09/01/21 Page 5 of 6 PageID #: 5




rights as protected by the FMLA.

       36.     Ziel suffered damages as a result of Defendant’s unlawful actions.




                                   VI. REQUESTED RELIEF

       WHEREFORE, Plaintiff, Randi Ziel, respectfully requests that this Court enter judgment

in her favor and award her the following relief:

       1.      All wages, benefits, compensation, and other monetary loss suffered as a result of

Defendant’s unlawful actions;

       2.      Compensation for any and all other damages suffered as a consequence of

Defendant’s unlawful actions;

       3.      Compensatory damages for Defendant’s violations of the ADA;

       4.      Punitive damages for Defendant’s violation of the ADA;

       5.      Liquidated damages for Defendant’s violation of the FMLA;

       6.      Costs and attorney’s fees incurred as a result of bringing this action;

       7.      Pre- and post-judgement interest on all sums recoverable; and

       8.      All other legal and/or equitable relief this Court sees fit to grant.

                                       Respectfully submitted,

                                       s/Andrew Dutkanych III
                                       Andrew Dutkanych III
                                       BIESECKER DUTKANYCH & MACER, LLC
                                       144 North Delaware Street
                                       Indianapolis, Indiana 46204
                                       Telephone: (317) 991-4765
                                       Facsimile: (812) 424-1005
                                       Email: ad@bdlegal.com
                                       Counsel for Plaintiff, Randi Ziel



                                                   5
Case 4:21-cv-00138-SEB-DML Document 1 Filed 09/01/21 Page 6 of 6 PageID #: 6




                               DEMAND FOR JURY TRIAL

     Plaintiff, Randi Ziel, by counsel, requests a trial by jury on all issues deemed so triable.

                                    Respectfully submitted,

                                    s/Andrew Dutkanych III
                                    Andrew Dutkanych III
                                    BIESECKER DUTKANYCH & MACER, LLC
                                    144 North Delaware Street
                                    Indianapolis, Indiana 46204
                                    Telephone: (317) 991-4765
                                    Facsimile: (812) 424-1005
                                    Email: ad@bdlegal.com
                                    Counsel for Plaintiff, Randi Ziel




                                               6
